                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION

 UNITED STATES OF AMERICA                          )
                                                   )
                                                   )    NO. 3:10-cr-00001
 v.                                                )
                                                   )    JUDGE CAMPBELL
                                                   )
 ELLIS BELL, III                                   )

                                             ORDER

       On July 24, 2019, the Sixth Circuit issued an Opinion in Defendant’s habeas case (Case

No. 3:16-cv-01489) in which it reversed the grant of habeas relief, vacated the amended criminal

judgment, and remanded with instructions to reinstate the original sentence in this case. This Court

subsequently issued an Order (Doc. No. 99) stating its intent to reinstate the original sentence, and

directing the parties to file their positions on whether the Court should hold a hearing to do so,

once the mandate issued from the Sixth Circuit. In response to the Order, the Government filed its

Position (Doc. No. 100) stating that, in light of the limited remand, the Court need not hold a

hearing to reinstate the original sentence. As of the date of this Order, Defendant has not filed a

response.

       On September 16, 2019, the Sixth Circuit issued its mandate in this case. Based on the

limited nature of the remand, solely for the purpose of reinstating the original sentence, the Court

concludes that a hearing is unnecessary. Accordingly, by separate filing, the Court reinstates the

original sentence in this case.

       It is so ORDERED.


                                                       _______________________________
                                                       WILLIAM L. CAMPBELL, JR.
                                                       UNITED STATES DISTRICT JUDGE
